       Case 2:19-cv-04563-GJP Document 21 Filed 04/15/21 Page 1 of 3




                      DISTRICT ATTORNEY'S OFFICE
                       THREE SOUTH PENN SQUARE
                  PHILADELPHIA, PENNSYLVANIA 19107-3499
                               215-686-8000



                                                            April 15, 2021

Honorable Gerald J. Pappert
United States District Court
601 Market Street
Philadelphia, PA 19106

Re:   Omar Rodriguez v. Kevin Ransom, et al., Docket No. 19-4563

Dear Judge Pappert:

      Respondents filed their answer to the petition for a writ of habeas

corpus in the above-captioned matter on March 28, 2020. Unfortunately, due

to the pandemic, as well as internal miscommunication, respondents did not

serve the response on the pro se petitioner until March 26, 2021.            To

compound matters, due to respondents’ error, petitioner did not have the

opportunity to reply to the response prior to the issuance of the report and

recommendation in this matter. As this Court has not yet ruled on the

matter, respondents would not object if this Court were to grant petitioner

permission to file a reply to the response, nunc pro tunc. Respondents

apologize to the petitioner for the extreme delay in service and to this Court

for the inconvenience this has caused. The Federal Litigation Unit’s newly

appointed supervisor has taken immediate action to ensure service is up to
        Case 2:19-cv-04563-GJP Document 21 Filed 04/15/21 Page 2 of 3




date.   Please do not hesitate to reach out to me with any questions,

suggestions, or concerns.



                                               Very truly yours,

                                               /s

                                               Matthew Stiegler
                                               Supervisor,
                                               Federal Litigation Unit

                                               /s
                                               Benjamin Halle
                                               Assistant District Attorney
       Case 2:19-cv-04563-GJP Document 21 Filed 04/15/21 Page 3 of 3




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OMAR RODRIGUEZ,                     :                 CIVIL ACTION
       Petitioner,                  :
                                    :
      v.                            :
                                    :
KEVIN RANSOM, et al.,               :
        Respondents.                :                 No. 19-4563

                       CERTIFICATE OF SERVICE

      I, BENJAMIN J. HALLE, hereby certify that on April 15, 2021 a copy of
the foregoing document was deposited in the mailroom of the Philadelphia
District Attorney’s Office to be sent via first-class mail to petitioner at the
following address:

                                    Smart Communications / PADOC
                                    Omar Rodriguez / JS-7752
                                    SCI-Dallas
                                    P.O. Box 33028
                                    St. Petersburg, FL 33733



                                    /s/ Benjamin J. Halle
                                    BENJAMIN J. HALLE
                                    Assistant District Attorney
